                           Case 1:21-mj-00092-ZMF Document 9-4 Filed 02/03/21 Page 1 of 1
                                                                         - 1 of 1 -                                                                  O FFICIAL R ECORD
                                                                                                                                                     Documentparti
                                                                                                                                                                 ci
                                                                                                                                                                  pantshavedi
                                                                                                                                                                            gital
                                                                                                                                                                                lysi
                                                                                                                                                                                   gned.
FD-302 (Rev. 5-8-10)                                                                                                                                 Allsignat
                                                                                                                                                             ures have been ver i
                                                                                                                                                                                fi
                                                                                                                                                                                 ed by a
                                                                                                                                                     cer
                                                                                                                                                       ti
                                                                                                                                                        fi
                                                                                                                                                         ed FBI infor
                                                                                                                                                                    mation syst
                                                                                                                                                                              em.

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       01/16/2021



           On 16 January 2021, SA David Gabriel and SSRA Ryan Jackson conducted a
        telephonic interview with Couy Griffin, telephone 505-235-9239. After being
        advised of the identities of the interviewing agents and the nature of the
        interview, Griffin provided the following information:

           Griffin is currently traveling by road to Washington, D.C., and has left
        the state of New Mexico. Griffin did not provide a current location. Griffin
        believes he will return to New Mexico on the 23rd or the 24th of January.

           Griffin does not know Facebook user Murray Zuritsky, who made online
        threats against him. Griffin and Otero County have been inundated with
        threats, and part of Griffin's reason for traveling is because of the
        threats made against him. Griffin's home address, 52 Dusty Lane, has been
        released on the Internet many times. Griffin is the only current resident at
        this address, so there is no immediate physical danger from threatening
        parties to anyone at his home while he travels.

           Griffin recommended SAs contact Pamela Heltner, the Otero County Manager,
        for more information on the threats. Griffin has some threat information
        printed out in his office, and gave agents verbal consent to enter his
        office with assistance from Heltner to gather this information.




   Investigation on    01/16/2021           at   Las Cruces, New Mexico, United States (Phone)

   File #   266H-AQ-3369565, 176-WF-3366759-GRIFFIN, 176-WF-3366759                                                          Date drafted    01/16/2021

   by   DAVID S. GABRIEL
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
